Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-18-00286-CV

  Jimmy MASPERO and Regina Maspero, Individually, and as Next Friends of W.M., W.M.,
              W.M., Deceased, and W.M., Deceased, Minor Children,
                                  Appellants

                                                v.

                                  CITY OF SAN ANTONIO,
                                         Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CI14946
                          Honorable David Peeples, Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, the trial court’s order is REVERSED
and the matter is REMANDED to the trial court for further proceedings consistent with this court’s
opinion.

        We order that appellants, Jimmy Maspero and Regina Maspero, Individually and as Next
of Friend of W.M., W.M., W.M., Deceased, and W.M., Deceased, Minor Children, recover their
costs of this appeal from appellee, City of San Antonio.

       SIGNED August 28, 2019.


                                                 _____________________________
                                                 Beth Watkins, Justice